Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 26, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

  155758 & (41)(43)(45)                                                                                     Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  LANCE ADAM GOLDMAN,                                                                                     Kurtis T. Wilder,
           Plaintiff-Appellant,                                                                                       Justices


  v                                                                 SC: 155758
                                                                    COA: 337156
  DEPARTMENT OF CORRECTIONS,
          Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 24, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motions for
  emergency consideration, to supplement the complaint, and expand the record are
  DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 26, 2017
         p0925
                                                                               Clerk